Title: To George Washington from Richard Bennett Lloyd, 15 August 1782
From: Lloyd, Richard Bennett
To: Washington, George


                  
                     Sir,
                     Barrister Carroll’s 15th August 82
                  
                  I was four days ago, honor’d with your Excellency’s polite Letter of the 19th July—together with one for Mrs Lloyd—Mr McHenry’s indisposition, he informs me, was the cause they came not sooner into my hands. 
                  I cannot too much make you my warmest acknowledgments for the offer you make Mrs Lloyd—it has given her the greatest pleasure imaginable—however, I shall leave her to render you her thanks—which will be by letter in a very few days.
                  With your permission, I will desire Major Murry Aid de Camp to General Robertson, and Mr White of N. York to send such letters as may arrive there for Mrs Lloyd under cover to your Excellency.  I beg leave to assure you, that I am, with the highest esteem and respect Your most obedient humble Servant
                  
                     Richard Bentt Lloyd
                  
               